Citation Nr: 1324943	
Decision Date: 08/06/13    Archive Date: 08/13/13

DOCKET NO.  02-12 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to June 1954.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from an April 1999 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in St. Louis, Missouri, which found that new and material evidence had not been received sufficient to reopen a claim of entitlement to service connection for a nervous condition, to include schizophrenia.  The matter has since been transferred to the Des Moines, Iowa, RO.

In October 2001, the Veteran testified during a hearing before a Decision Review Officer (DRO) at Des Moines RO.  In June 2004, he testified during a Board video conference hearing before the undersigned Veterans Law Judge sitting in Washington, DC.  Transcripts of the hearings have been associated with the Veteran's claims folder. 

The Board has previously considered this claim.  In October 2004, finding that new and material evidence had been received sufficient to reopen the Veteran's claim, the Board reopened and remanded the claim for additional development.  Thereafter, in an August 2006 decision, the Board denied the Veteran's claim.  The appellant subsequently appealed the decision to the United States Court of Appeals for Veterans Claims ("Court").  Thereafter, while the case was pending before the Court, the VA Office of General Counsel and the appellant's attorney (hereinafter known as "the parties") filed a Joint Motion for Partial Remand ("Joint Motion"), requesting that the Court vacate that part of the decision that denied the Veteran's claim.  By an Order dated January 2008, the Court granted the parties' Joint Motion, vacated the portion of the decision that denied the Veteran's claim, and remanded the claim to the Board for compliance with its directives.  

In April 2008, the Board remanded the claim for additional development pursuant to the Court's directives.  Thereafter, in a May 2010 decision, the Board again denied the Veteran's claim, and the appellant again appealed the decision to the Court.  While the case was pending, the parties filed a Joint Motion, requesting that the Court vacate the decision.  By an Order dated May 2011, the Court granted the parties' Joint Motion, vacated the decision, and remanded the claim to the Board for compliance with the directives specified by the Court.  Thereafter, in February 2012, the Board again remanded the claim for additional development.  As there was substantial compliance with the Board's remand directives, the Board finds there is sufficient evidence to adjudicate the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).

In October 2012, the Veteran's private attorney indicated that he no longer represented the Veteran in any claims that were pending before VA.  The Veteran was provided a copy of this correspondence by the attorney, and has not appointed new representation in this matter.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran is not shown by the probative medical evidence of record to have a current diagnosis of an acquired psychiatric disorder, to include schizophrenia, that was either caused by, or related to active military service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include schizophrenia, was neither incurred in, nor aggravated by, active duty service and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

      A.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), however, the requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim, was eliminated by the VA Secretary (the "Secretary") during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008). 

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

In this case, the Veteran's claim was filed and originally adjudicated prior to the enactment of the VCAA.  Accordingly, a letter dated June 2003 afforded the Veteran notice of the types of evidence needed in order to substantiate his service connection claim, the division of responsibility between himself and VA for obtaining the required evidence, and requested that he provide any information or evidence in his possession that pertained to such claims.  38 U.S.C.A. §5103(a); 
38 C.F.R. § 3.159(b).  A subsequent letter, dated May 2008, satisfied the requirements of Dingess/Hartman by advising the Veteran of how VA determines the disability rating and effective date elements of a claim.  

The U.S. Court of Appeals for the Federal Circuit ("Federal Circuit") has held that any error in a VCAA notice should be presumed prejudicial.  The claimant bears the burden of demonstrating such error. VA then bears the burden of rebutting the presumption, by showing that the essential fairness of the adjudication has not been affected because, for example, actual knowledge by the claimant cured the notice defect, a reasonable person would have understood what was needed, or the benefits sought cannot be granted as a matter of law.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The Federal Circuit further held that VA can provide additional necessary notice subsequent to the initial adjudication, and then go back and readjudicate the claim, such that the essential fairness of the adjudication, as a whole, is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  Here, as noted above, the RO cured any notice deficiency by providing the Veteran with complete VCAA notice in May 2008.  Moreover, the claim was subsequently readjudicated in a February 2010 Supplemental Statement of the Case ("SSOC"), which again informed him of the evidence needed to substantiate his claim.  Based on the notice given, the Board finds that a reasonable person would have known what evidence was needed in order to establish entitlement to service connection.  Therefore, any failure in the content or timing of the notice is not prejudicial.  See Mayfield v. Nicholson, supra; Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds.

      B.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  The claims file contains the Veteran's service and post-service treatment records, as well as a VA examination report dated November 2009.  Additionally, the claims file contains the Veteran's hearing testimony at both RO and VLJ hearings, and statements in support of his claim.  At each hearing, the RO Decision Review Officer (DRO) and the undersigned Veterans Law Judge (VLJ), and representative for the Veteran outlined the issue on appeal and engaged in a colloquy as to substantiation of the claim, including identifying relevant types of evidence.  Finally, neither the Veteran nor his prior appointed representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the hearings.  Overall, the hearings were legally sufficient and the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2012); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Further, the Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claims that have not already been obtained and associated with the record.  

Review of the November 2009 VA examination report demonstrates that the VA examiner reviewed the pertinent evidence of record, elicited from the Veteran his history of service and post-service symptomatology, performed a comprehensive clinical evaluation, and provided the results of such evaluation, along with a rationale for his conclusion.  For these reasons, the Board concludes that the examination report is adequate upon which to base a decision in this case.

Moreover, all procedures to obtain records pertaining to the Veteran's claim have been correctly followed.  In this respect, as noted above, VA made an attempt to obtain the Veteran's Social Security Administration ("SSA") records.  The Court has repeatedly held that when VA is on notice that there are relevant SSA records, it must obtain and consider them.  See Baker v. West, 11 Vet. App. 163,169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996).  In May 2008, VA requested that SSA send any records pertaining to the Veteran's reported SSA claim.  Later that month, VA was notified that all medical records pertaining to the Veteran had been destroyed.  VA also made several requests for additional treatment reports from the National Personnel Records Center ("NPRC") and Fort Polk, including a report of a May 1952 psychological assessment.  Thereafter, in February 2010, the VA Appeals Management Center ("AMC") prepared a formal finding of unavailability memorandum, which detailed its efforts to locate such records, and concluded that any further attempt to do so would be futile.  Similarly, in April 2012, VA attempted to obtain the Veteran's mental health treatment records from January 1959 to December 1960 the VA Medical Centers ("VAMC") in Kansas City and Columbia, Missouri, and the VAMC in Wichita, Kansas.  In a September 2012 letter, the Veteran was notified of VA's attempt to obtain the aforementioned records and was advised that if he had any records in his possession to please submit them. Thereafter, in a September 2012 formal finding of unavailability memorandum, VA detailed its efforts to obtain such records and concluded that any further attempt would be futile.  

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above finds that the development of the claim has been has been consistent with the provisions of the VCAA.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to the VCAA notice.  The purpose behind the notice requirements has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claim.  See Overton v. Nicholson, 20 Vet. App. 427 (2006).  Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the Federal Circuit held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

The Federal Circuit has recently held that for purposes of 3.303(b), where the veteran asserts entitlement to a chronic condition, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013), aff'g Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011). (emphasis added).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).   

Additionally, service connection for certain diseases, such as psychosis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2012).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Veteran contends that he has an acquired psychiatric disorder as a result of active duty service, which he says developed when he was treated in a locked ward during service for a broken leg.  See VAMC treatment reports, April 1956.  Review of his service treatment records, however, reveals no evidence of complaints of, treatment for, or a diagnosis of a mental disorder.  His March 1951 service enlistment examination was negative for any psychiatric findings.  A May 20, 1952 morning report from Camp Polk indicates that the Veteran was hospitalized in May 1952; a notation indicates that he was transferred to the hospital and that a line of duty determination was affirmative, effective May 16, 1952.  A subsequent morning report dated May 24, 1952, shows that returned to duty, effective May 23, 1952.  However, details of the Veteran's hospitalization, such as the nature of his condition or the treatment he received, are not included in the morning reports.  His June 1954 service separation examination, however, was again negative for any abnormal psychiatric findings.

Post-service treatment reports show that the first documented evidence that the Veteran had a possible psychiatric disorder was in April 1956, when he was hospitalized for psychiatric treatment at a VA hospital.  In his application for admission, the Veteran claimed that he had been hospitalized in service and had received electroshock therapy.  The treating clinician, however, noted that this fact "was not borne out by review of his military records."  It was at this time that the Veteran reported having developed a nervous condition while hospitalized in a locked ward in Japan.  The clinician noted that a review of the Veteran's military records indicated that, in May 1952, he was seen for a psychiatric evaluation while stationed in Camp Polk because of his involvement in a violent crime about five weeks earlier.  As noted above, however, these reports are not of record and have been deemed to be unavailable.  The clinician diagnosed the Veteran with schizoid personality, chronic, severe, as manifested by apathy, lack of interest in himself or others, lack of a sense of responsibility or guilt, extreme obstinacy and abnormal suspiciousness of others.  He further observed that the Veteran's service treatment records indicated that he had been hospitalized in a Tokyo Army hospital in November 1953 after falling over a log and breaking his leg during guard duty.  The Veteran's final diagnosis was sociopathic personality disturbance, dyssocial reaction, manifested by numerous difficulties with the law, excessive drinking, a poor work history and difficulties in his interpersonal relationships, and a question of borderline schizophrenic state.  The Veteran was released from the VA hospital in May 1956.

Subsequent treatment reports show that in March 1962, pursuant to his original claim for service connection, the Veteran was afforded a VA neuropsychiatric examination.  At that time, the clinician noted that a review of the Veteran's claims folder showed no evidence that he was diagnosed with a psychiatric disorder during service, but instead noted that he gave "the impression of always having been a marked and severe personality disorder."  He further observed that the Veteran was completely unreliable and unable to verbalize any specific complaints.  The diagnosis was schizophrenic reaction, chronic undifferentiated type manifested by flattened affect, associability, dyssocial acting out, withdrawn and retardation, chronic. The examiner noted that this condition was regarded as a maturation of a pre-existing personality disorder, schizoid and dyssocial type.

In February 1968, the Veteran was afforded another VA psychiatric examination, at which time, it was noted that he was apathetic, withdrawn, perplexed and was both mentally and physically slow.  The clinician also observed that no signs of acute psychosis were elicited.  The diagnosis was schizophrenia reaction, undifferentiated type, chronic.

In July 1981, the Veteran was afforded another VA neuropsychiatric examination, at which time, he reported being treated for "nerves" and loss of memory in 1955 or 1956 at the VA hospital.  During the evaluation, it was noted that he again appeared to function slowly both mentally and physically.  Although he volunteered nothing in the way of information, the examiner found no evidence of any acute psychological or psychiatric symptoms.  The examiner opined that the Veteran had no primary disabling psychiatric illness or disease.

In February 1987, the Veteran underwent another VA psychiatric examination, at which time, he discussed developing a problems with alcohol abuse following service and claimed that he had been hospitalized five times for alcohol abuse treatment.  He also reported experiencing hallucinations, but refused to elaborate.  The diagnoses were schizophrenic disorder, residual type, and alcohol abuse.  In this regard, the Board observes that this examination report is the last documented treatment report of record showing a diagnosis of schizophrenia.  Subsequent treatment reports have shown the Veteran only to have been diagnosed with alcohol abuse.  

During his June 2004 video conference hearing before the Board, the Veteran reported that he had experienced no mental health disorder prior to service, and claimed that he had been hospitalized during basic training for a nervous disorder; again, he reported receiving electroshock therapy treatment.  

In November 2009, the Veteran was afforded a VA compensation and pension examination pursuant to the current claim.  The examiner noted that he was unable to provide some history and seemed uncertain about the history that he did provide.  He found the Veteran was not a reliable historian and observed that his vague and incomplete response style had been noted in prior examinations as early as 1956.  For example, the examiner noted that the Veteran now reported that his hospitalization during basic training (which he had previously claimed to be as a result of nerves) had been related to seizures and fainting.  During the evaluation, the Veteran also reported that he had been treated with medication for psychiatric symptoms, but did not know the nature of the symptoms or the medication prescribed.  He also denied taking any psychiatric medications at that time and said it had been "years" since he had last done so.  During the mental status evaluation, the Veteran reported that he had seen "spirits" during his childhood, but denied any such experiences during service.  He also denied any symptoms of depression or anxiety, and described his typical mood as "normal."  The VA examiner concluded that, based on his evaluation, a question of amnestic disorder versus uncooperativeness was evident.  Although he observed that the Veteran's performance on the brief mental status evaluation was adequate, he noted that his response style seemed longstanding and persistent, as it had been noted on previous examinations.  He concluded that the Veteran did not display sufficient symptoms to warrant a specific psychiatric diagnosis related to his military service.  Thus, the following diagnoses were made:  Axis I - 1. No mental disorder; 2. History of alcohol abuse reportedly in sustained full remission; and 3. Probable substance-induced persisting amnestic disorder; and Axis II - antisocial personality traits per record.

Based on a review of the complete evidence of record, the Board concludes that the competent and probative evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.  As previously noted, in order to establish direct service connection, there must be competent medical evidence of a current disability, a disease or injury in service, and competent medical evidence linking the claimed in-service disease or injury to the current disability.  In the instant case, the Veteran has not been diagnosed with an acquired psychiatric disorder since 1987, when he was last diagnosed with schizophrenia.  There is also no evidence that the Veteran was diagnosed with schizophrenia or any other acquired psychiatric disorder during service or that he has had a chronic psychiatric ever since service.  Significantly, as noted above, the VA examiner concluded that the Veteran did not have sufficient symptoms to warrant a diagnosis of a psychiatric disorder related to service.

In addition to the medical evidence, the Board has considered the Veteran's lay reports.  Despite the absence of complaints or findings in service, the Board recognizes that the Veteran is competent to report experiencing such symptoms as nervousness in service.  See Buchanan v. Nicholson, 451 F.3d 1331 (2006) (holding that the Board had erred by finding that a claimant's report of in-service psychiatric symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time).  Thus, his lay reports are entitled to some probative weight.

However, even where a veteran asserts continuity of symptomatology since service, the Court has held that generally medical evidence is ultimately required to establish "a nexus between the continuous symptomatology and the current claimed condition...."  See, e.g., McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. App. 117 (1999).  Although the Veteran is competent to report what comes to him through his senses, there has been no evidence presented that he has the medical knowledge or training that would permit him to diagnose a complex psychiatric disorder, like schizophrenia.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  As such, although the Board acknowledges the Veteran's belief that he has had an acquired psychiatric disorder ever since military service, his statements in this regard are not deemed competent.  

The Board acknowledges that when determining the credibility of lay evidence, the Board cannot determine that credibility is lacking merely because there is no corroborating contemporaneous medical evidence.  See Buchanan v. Nicholson, supra.  However, in this instance, the lack of evidence chronic symptoms of an acquired psychiatric disorder or a diagnosis of such for more than 25 years is evidence that tends to weigh against the claim.  As such the Board finds the Veteran's statements with regard to continuity of symptomatology are not credible on the basis that the overall evidence of record contradicts his contentions.  See Caluza v. Brown, 7 Vet. App. 498, 510-511(1995) (credibility can be generally evaluated by showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).

Concerning what is meant by the "credibility" of evidence, the Board notes that "definitions of credibility do not necessarily confine that concept to the narrow peg of truthfulness."  It has been termed as "the quality or power of inspiring belief. . . . Credibility . . . apprehends the over-all evaluation of testimony in the light of its rationality or internal consistency and the manner in which it hangs together with other evidence."  Indiana Metal Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) (citations omitted).

Finally, with regard to the VA examiner's diagnosis of a possible amnestic disorder, the Board notes that there is no probative evidence that this condition was incurred in or otherwise related to service. Service treatment records do not reflect any drug or alcohol abuse, while the Veteran's post-service treatment records demonstrate a lengthy history of alcohol abuse.

In this respect, however, the Board notes that the law prohibits a grant of direct service connection for drug or alcohol abuse on the basis of incurrence or aggravation in the line of duty during service.  Pub. L. No. 101-508, § 8052, 104 Stat. 1388 (1990); VAOPGCPREC 2-98 (Feb. 10, 1998), 63 Fed. Reg. 31263 (1998).  However, a Veteran may be service connected for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, his service-connected disability.  Moreover, alcohol abuse, unless it is a secondary result of an organic disease or disability, is considered willful misconduct. 38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3) (2012).  

Further, the Board notes that the Veteran's former representative has asserted that alcohol is a known substance that people with psychiatric problems turn to as a way to self-medicate instead of seeking help from medical professionals and that it is reasonable to assume that the Veteran's heavy alcohol use was masking the symptoms of a psychiatric disorder.  The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  However, medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes especially as regards to the medical question raised in this case.  In this regard, the record contains no competent medical evidence indicating that the Veteran's alcohol use was masking a psychiatric disorder.  Neither the Veteran nor his former representative has established the requisite expertise to establish this fact.  In fact, as noted above, the most recent VA examination indicated that the Veteran has a substance-induced amnestic disorder, and not vice versa. 
 
Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, on a direct basis.  Additionally, as there is no probative evidence that the Veteran was diagnosed with a psychosis within one year of separation from service, service connection on a presumptive basis is also not for application.  

In arriving at the decision to deny the claim, the Board has considered the applicability of the "benefit-of-the-doubt" rule.  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  



							(Continued on the next page)

ORDER


Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


